DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 08/30/2022 in which claims 1 and 15 were amended, claims 1-15 remain pending in the instant application and are examined on the merits herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.

Response to Arguments
Section 103 Rejections:
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The instant application is a 371 of PCT/NL2018/050699 filed on 05/07/2020, which claims priority to Application no. NL2019884 filed on 11/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is given to claims 1-15 to the prior-filed application, Application No. NL2019884, filed on 11/10/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 5,094,260 to Stuart (PTO-892) in view of U.S. P.G. Pub no. US2017/0224429 to Fung (PTO-892).
Regarding claim 1, Stuart discloses a pressure control unit (10 pressure control system) for an ophthalmic aspiration/irrigation system (62 infusion/aspirator handpiece) having a chamber (60 controlled volume chamber), the pressure control unit (10 pressure control system) comprising: a negative pressure source (32b negative pressure source), a positive pressure source (32a positive pressure source) and an adjustable valve arrangement (12 valve arrangement), wherein the adjustable valve arrangement (12 valve arrangement) comprises a vacuum port (22b vacuum port) connected to the negative pressure source (col. 4 lines 20-23; 32b negative pressure source) and a pressure port (22a positive port) connected to the positive pressure source (col. 4 lines 20-23; 32a positive pressure source), and wherein the adjustable valve arrangement (12 valve arrangement) further comprises a main port (18 main port) in controllable fluid communication (col. 4 lines 23-26; col. 4 lines 61-68) with the vacuum port (22b vacuum port) and the pressure port (22a positive port), wherein the main port (18 main port) is connectable to the chamber (col. 4 lines 26-28; 60 controlled volume chamber). 
Regarding the limitation “the adjustable valve arrangement configured to deliver a blend of the negative pressure from the negative pressure source and the positive pressure from the positive pressure source, to the surgical fluid (F) in the chamber”, it would be considered inherent that Stuart is configured to deliver a blend of negative and positive pressure at least in the instance that the adjustable valve arrangement changes between negative and positive pressure. As understood by fluid dynamics, when the system switches between providing negative or positive pressure there would be a blend of pressure by the pressure previously applied and the pressure being applied in that moment mixing in the area of the main port. Further, as the structure of the adjustable valve arrangement in Stuart is substantially identical to that claimed, it would be considered inherent that the system of Stuart is fully capable of performing the function of the adjustable valve arrangement as claimed.  
Stuart teaches a chamber (60 controlled volume chamber) comprising a fluid (col. 4 lines 47-52, fluid being either a gas or a liquid) to be infused or aspirated by the ophthalmic aspiration/irrigation system (62 infusion/aspirator handpiece); however, Stuart differs from the instantly claimed invention in that Stuart fails to explicitly disclose that the chamber has an upper part for storing air and a lower part for storing a surgical fluid to be irrigated or aspirated. 
Fung teaches a chamber (204 reservoir) comprising an upper part for storing air and a lower part for storing a surgical fluid (Fig. 2A showing air in the upper part and fluid in the lower part of 204 reservoir).
Fung is considered to be analogous to the instantly claimed invention in that Fung teaches a pressure control system for an ophthalmic surgical system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the chamber of Stuart to comprise both an upper part for storing air and a lower part for storing a surgical fluid as taught by Fung, because Fung teaches that modifying the amount of air within the chamber moves an air-fluid boundary within the chamber, providing controllable irrigation and aspiration (see para. 0046-0047 lines 7-29 and 1-7).    
Regarding claim 2, Stuart discloses that the adjustable valve arrangement (12 valve arrangement) is a proportionally adjustable valve arrangement (col. 4 lines 14-21).
Regarding claim 3, Stuart discloses that the adjustable valve arrangement (12 valve arrangement) comprises a first adjustable valve (24b first adjustable valve) connected between the vacuum port (22b vacuum port) and the main port (18 main port) and a second adjustable valve (24a second adjustable valve) connected between the pressure port (22a positive port) and the main port (18 main port).
Regarding claim 4, Stuart discloses that the first adjustable valve (24b first adjustable valve) is a first proportional valve (col. 5-6 lines 64-67 and 1-7) and wherein the second adjustable valve (24a second adjustable valve) is a second proportional valve (col. 5-6 lines 64-67 and 1-7).
Regarding claim 5, Stuart discloses that the adjustable valve arrangement (12 valve arrangement) is a three-way valve arrangement (col. 4 lines 58-68; 20 cam of 12 valve arrangement acts as a third valve in connection with 24b and 24a first and second adjustable valves).
Regarding claim 10, Stuart discloses a pressure sensor (68 pressure sensor) in communication with the main port (68 pressure sensor in fluid communication with 18 main port through 64 and 66 conduits and 60 controlled volume chamber).
Regarding claim 13, Stuart discloses a controller (72 controller) configured to adjust the adjustable valve arrangement (12 valve arrangement) to maintain a desired pressure in the chamber (60 controlled volume chamber) in response to the pressure measured by the pressure sensor (68 pressure sensor).
Regarding claim 14, Stuart differs from the instantly claimed invention in that Stuart fails to explicitly disclose that the adjustable valve arrangement is electrically controlled by a current source; however, it would be considered inherent that the valve arrangement would be controlled by a current source as it is run by an electronic controller. 
Regarding claim 15, Stuart discloses a method for regulating pressure in an ophthalmic aspiration/irrigation system (10 pressure control system for 62 infusion/aspirator handpiece) comprising a chamber (60 controlled volume chamber) configured for exchanging surgical fluid (col. 4 lines 47-52, fluid being either a gas or a liquid) and a pressure control unit (10 pressure control system) comprising a negative pressure source (32b negative pressure source), a positive pressure source (32a positive pressure source) and an adjustable valve arrangement (12 valve arrangement), the adjustable valve arrangement (12 valve arrangement) comprising a vacuum port (22b vacuum port) connected to the negative pressure source (col. 4 lines 20-23; 32b negative pressure source) and a pressure port (22a positive port) connected to the positive pressure source (col. 4 lines 20-23; 32a positive pressure source), and wherein the adjustable valve arrangement (12 valve arrangement) further comprises a main port (18 main port) configured for fluid connection to the chamber (col. 4 lines 23-26; col. 4 lines 61-68); wherein the method (Fig. 3 showing the method followed by the controller) comprises the steps of: determining a desired chamber pressure (col. 3 lines 37-39, a desired pressure level is entered by a user; col. 5 lines 14-20); delivering the desired pressure to the chamber via the main port (col. 6 lines 38-44, pressure is delivered from 32 pressure sources through 12 valve arrangement to 60 controlled volume chamber); measuring the pressure within the chamber (col. 5 lines 1-20, explanation of how 68 pressure sensor measures pressure in 60 controlled volume chamber); and adjusting the adjustable valve arrangement to deliver negative pressure from the negative pressure source and positive pressure from the positive pressure source, to the surgical fluid in the chamber to maintain the desired pressure within the chamber (col. 6 lines 38-61, explanation of how a change in the pressure level within 60 controlled volume chamber occurs by adjustment of 12 valve arrangement).
As explained in the rejection of claim 1 above, it would be considered inherent that Stuart is configured to deliver a blend of negative and positive pressure at least in the instance that the adjustable valve arrangement changes between negative and positive pressure. As understood by fluid dynamics, when the system switches between providing negative or positive pressure there would be a blend of pressure by the pressure previously applied and the pressure being applied in that moment mixing in the area of the main port. Further, as the structure of the adjustable valve arrangement in Stuart is substantially identical to that claimed, it would be considered inherent that the system of Stuart is fully capable of performing the function of the adjustable valve arrangement as claimed.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart and Fung as applied to claim 1 above, and further in view of Foreign application no. CN/106474577 to Wang (PTO-892).
The combined teachings of Stuart and Fung are explained in the rejection of claim 1 above.
Regarding claim 6, the combined teachings of Stuart and Fung differ from the instantly claimed invention in that they fail to teach a vacuum buffer arranged between the negative pressure source and the vacuum port and/or a pressure buffer arranged between the positive pressure source and the pressure port.
Wang teaches a negative pressure buffer storage tank arranged between the negative pressure source and the outlet port (pg. 3 para. 5, Figure 1).
Wang is considered to be analogous to the instant application because it teaches a pressure control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the negative pressure source of Stuart and Fung to include a buffer arranged between the pressure source and the outlet port as taught in Wang, because Wang teaches that a buffer could lessen the high vacuum diffusion coming directly from the pressure source to a low vacuum, ensuring safe use of the system (see pg. 3, para. 5). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart and Fung as applied to claim 1 above, and further in view of PG Pub no. US2015/0250939 to Kuntz (PTO-892). 
The combined teachings of Stuart and Fung are explained in the rejection of claim 1 above.
Regarding claim 7, the combined teachings of Stuart and Fung differ from the instantly claimed invention in that they fail to teach a flow sensor arranged in a bias flow path between the negative pressure source and the positive pressure source.
Kuntz teaches a flow sensor in fluid contact with the flow path of the negative pressure and positive pressure sources (para. 0067 lines 1-6, Figures 5 and 6, para. 0016).
Kuntz is considered to be analogous to the instant application because it teaches an ophthalmic irrigation/aspiration system. One of ordinary skill before the effective filing date of the instant application  would have been motivated to modify the flow path of the pressure sources of Stuart and Fung to include a flow sensor arranged in the flow path of the negative pressure and positive pressure sources as taught in Kuntz, because Kuntz teaches that when the flow in the system is known, the system can be operated as a pressure control or as a flow controlled system having the advantage of a smooth flow and a quick response time (see para. 0016).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart and Fung as applied to claim 1 above, and further in view of U.S. P.G. Pub no. US2017/0273826 to Sanchez (IDS dated 05-07-2020).
The combined teachings of Stuart and Fung are explained in the rejection of claim 1 above. 
Regarding claim 8, the combined teachings of Stuart and Fung differ from the instantly claimed invention in that they fail to teach a first air filter in communication with the main port of the adjustable valve arrangement. 
Sanchez teaches an air filter (220 filter) in communication with a main port (208 main port) connected to the chamber (202 fluid container). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the main port of the adjustable valve arrangement of Stuart and Fung to be in communication with a main port as taught by Sanchez, because Sanchez teaches that providing a filter at the main port allows gas and gas bubbles to be pulled through the filter while maintaining the infusion fluid in the chamber (para. 0029 lines 9-18). 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart and Fung as applied to claims 1 and 8 above, and further in view of U.S. Patent no. 5,354,268 to Peterson (IDS dated 05-07-2020).
The combined teachings of Stuart and Fung are explained in the rejections of claim 1 and 8 above. 
Regarding claim 9, the combined teachings of Stuart and Fung differ from the instantly claimed invention in that they fail to teach that the first air filter is a bacterial filter.
Peterson teaches an air filter (78 air filter) in a flow path (70 output line) as a microbial filter (col 5. lines 3-5). 
Peterson is considered to be analogous to the instant application in that Peterson teaches a pressure control system of an ophthalmic surgical system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the filter of Stuart and Fung to be a bacterial filter as taught by Peterson, because Peterson teaches that a bacterial filter will remove bacterial contamination from the gas before it enters the eye (see col. 7 lines 27-29). 
Regarding claim 11, the combined teachings of Stuart and Fung differ from the instantly claimed invention in that they fail to teach that the negative or positive pressure sources comprise a membrane pump.
Peterson teaches that a negative pressure source comprising a diaphragm pump (col. 2 lines 37-39). Regarding this limitation, the examiner posits that a diaphragm pump is synonymous to a membrane pump as claimed in the instant application, because the terms are used interchangeably in the art. 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the negative pressure source of Stuart and Fung to utilize a diaphragm pump as taught in Peterson, because Peterson teaches that a diaphragm pump provides quick response to desired changes in suction pressure during an ophthalmic procedure (see col. 2 lines 57-60). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart and Fung as applied to claim 1 above, and further in view of U.S. Patent no. 3,902,495 Weiss (PTO-892).
The combined teachings of Stuart and Fung are explained in the rejection of claim 1 above.
Regarding claim 12, the combined teachings of Stuart and Fung differ from that of the instantly claimed invention in that they fail to teach that the adjustable valve arrangement comprises one or more safety valves.
Weiss teaches a pressure differential relief valve in the valve arrangement (col. 2 lines 53-60). Regarding this limitation, the examiner posits that a pressure differential relief valve is a type of safety valve as is claimed in the instant application.
Weiss is considered to be analogous to the instant application because it teaches an ophthalmic flow control system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the valve arrangement of Stuart and Fung to include a pressure differential relief valve as taught in Weiss, because Weiss teaches that a safety valve limits the occurrence of pressure transients communicated to the chamber (see col. 2 lines 53-60). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                      
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781